Citation Nr: 1734469	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  10-16 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an initial compensable evaluation for anal fistula.

3.  Entitlement to an initial compensable evaluation for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran had active service from January 1980 to June 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal of August and October 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which is the Agency of Original Jurisdiction (AOJ) in this matter.  The August 2009 decision denied service connection for hypertension and granted service connection for anal fistula at 0 percent disabling.  The October 2009 decision granted service connection for GERD at 0 percent disabling.  In April 2010, the Veteran appealed the decisions to the Board.  

In July 2011, the Veteran testified before the undersigned Veterans Law Judge (VLJ) before a videoconference hearing convened at the AOJ.  A transcript of the hearing has been included in the record.  In November 2012 and May 2016, the Board remanded this matter for additional development.  The case is again before the Board for appellate review.    

The record consists of electronic claims files and has been reviewed.  VA has added pertinent evidence to the record since the most recent Supplemental Statement of the Case (SSOC) dated in May 2016.  The evidence has been considered pursuant to the Veteran's June 2016 waiver of initial AOJ review of the evidence.  See 38 C.F.R. §§ 19.31, 20.1304(c).   

In September 2015, the Veteran filed a substantive appeal in response to an August 2015 SOC denying service connection for sleep apnea.  The issue has not been certified to the Board, however.  As the record indicates that the AOJ may be taking additional action on this issue, the Board will not accept jurisdiction over the issue at this time.  If otherwise in order, the issue will be the subject of a subsequent Board decision.


FINDINGS OF FACT

1.  Hypertension as likely as not relates to elevated blood pressure during active duty.  

2.  Since December 31, 2008, the Veteran's anal fistula has caused occasional moderate leakage.    

3.  Since December 31, 2008, the Veteran's GERD has caused pyrosis and regurgitation.  


CONCLUSIONS OF LAW

1.  Hypertension was incurred during active duty.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for a 10 percent disability rating, for anal fistula, have been met from December 31, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.97, Diagnostic Codes 7335, 7332 (2016). 

3.  The criteria for a 10 percent disability rating, for GERD, have been met from December 31, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.114, Diagnostic Code 7346 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

VA has a duty to notify and to assist the Veteran in the development of his claims.  In correspondence to the Veteran dated from February 2009, the AOJ has notified the Veteran of the information and evidence needed to substantiate and complete the claims decided here, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how service connection claims, disability ratings, and effective dates are determined.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, with respect to the higher initial rating claims, any defect in notice would not be prejudicial here inasmuch as the Veteran's original service connection claims have been granted, and the issue addressed here concerns the initial disability ratings and effective dates assigned.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).

With regard to the duty to assist, the Veteran's medical records, to include service treatment records (STRs) and VA and private treatment records, have been obtained.  Moreover, the Veteran underwent VA examinations during the appeal period. 

VA afforded the Veteran the opportunity to give testimony before the Board in his own hearing, which he did in July 2011.  With respect to the hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In the hearing, the VLJ noted the appellate issues decided herein, the VLJ ensured clarification regarding the evidence that would support the claims, and the VLJ remanded the claims on two occasions for additional development.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2), nor have they identified any prejudice in the conduct of the hearing.

The Board finds that further action is unnecessary under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  The Veteran will not be prejudiced as a result of the Board's adjudication of the issues below.
  
II.  Service Connection 

The Veteran claims that he incurred hypertension during active duty.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities such as hypertension are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those disabilities specified as chronic under 38 C.F.R. § 3.309(a)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this matter, service connection is warranted for hypertension for the following reasons.  

First, the medical evidence of record, to include VA treatment records and reports dated between December 2003 and February 2017, notes the diagnosis of hypertension.  In particular, hypertension is diagnosed in VA compensation examination reports dated in March 2009 and December 2012.  

Second, STRs indicate a history of "borderline" blood pressure during service, noted in November 1988 and February 1998.  

Third, the evidence is in equipoise regarding whether the in-service elevated blood pressure relates to the hypertension diagnosed following service.  

Certain evidence clearly counters the Veteran's claim.  The STRs do not contain a diagnosis of hypertension, despite the evidence of elevated blood pressure.  The STRs do not note the prescription of hypertension medication during service.  February 1998 retirement reports of medical examination and history are negative for hypertension.  In a September 2009 addendum medical opinion to the March 2009 VA examination report, a physician found that the Veteran did not have hypertension during active duty.  Moreover, a December 2012 VA examiner found that the Veteran did not have hypertension during active duty, stating that "[h]e had a few isolated borderline either systolic or diastolic blood pressure readings but never with both numbers meeting the criteria for HTN."  These negative medical opinions are of diminished probative value, however.  While the examiners opine that the Veteran did not have hypertension during service, neither expressly addresses the question of whether the post-service hypertension relates in any way to the documented elevated blood pressure during service.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  The Veteran need not demonstrate in-service diagnosis to prevail in his claim.  Mere relationship between in-service symptoms and post-service disease would suffice for a finding of service connection here.  

Further, certain evidence favors the Veteran's claim.  The VA examiner who conducted the March 2009 examination stated in his report that the onset of hypertension was in 1996.  Further, in an addendum opinion dated in June 2009, the same examiner reiterated that the Veteran had hypertension during service.  The Board also finds the Veteran's lay assertions probative.  In April 2010, he stated that he was prescribed medication for hypertension during service.  While the Veteran is not competent to diagnose himself with hypertension, he is competent to report what medical professionals diagnosed him with, and to report the medication that was prescribed to him.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, in May 2009, the Veteran indicated that he did not undergo medical treatment in the four-year period following discharge from service.  This indicates that the evidence of hypertension first noted in VA treatment records in December 2003 may not reflect the earliest date that he had hypertension.  Lastly, the Board finds the Veteran credible.  He has been consistent throughout the appeal period, and his assertions have been generally supported by the evidence.  See Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991) (credibility is determined by the fact finder).

In sum, the evidence is divided on the issue of whether hypertension relates to service.  Certain material evidence opposes the claim while certain material evidence favors the claim.  As such, the Board cannot find that a preponderance of the evidence is against the claim.  See Alemany and Gilbert, both supra.  This is an appropriate case in which to invoke VA's doctrine of reasonable doubt and grant the claim.  Service connection is therefore warranted for hypertension.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

III.  Increased Rating Claims

The Veteran claimed service connection for anal fistula and GERD on August 31, 2008.  The AOJ granted his claims in the August and October 2009 rating decisions on appeal.  For each disorder, the AOJ assigned a noncompensable rating.  In the decision below, the Board will consider whether higher disability ratings have been warranted at any time since the service connection claims were filed.  See 38 C.F.R. § 3.400.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes (DCs).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  "Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

In rating disabilities, VA is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  See Mittleider, supra.  In such cases, the reasonable doubt doctrine dictates that all symptoms be attributed to the service-connected disability.  Id.  

In this matter, the evidence consists of VA and private treatment records, lay statements from the Veteran, and VA examination reports.

	Anal Fistula

Anal Fistula is rated under DC 7335 of 38 C.F.R. § 4.114.  This DC directs VA to rate the disability for impairment of sphincter control, under DC 7332.  This latter provision authorizes a 0 percent rating for healed or slight disability, without leakage, a 10 percent rating for constant slight, or occasional moderate leakage, a 30 percent rating for occasional involuntary bowel movements, necessitating wearing of a pad, a 60 percent rating for extensive leakage and fairly frequent involuntary bowel movements, and a 100 percent rating for complete loss of sphincter control.

The evidence in this matter demonstrates that the Veteran experiences occasional leakage from his anus, and that he does not need to use a pad, or another type of absorbent material.  The evidence is in equipoise regarding the degree of the occasional leakage, whether slight or moderate.  

Certain evidence indicates slight or no leakage.  Negative findings are noted in VA examination reports dated in March 2009, December 2012, and December 2015.  In the March 2009 report, the Veteran indicated no history of fecal incontinence.  The examiner noted a normal anus and rectum.  After discussing the history of anal fistula, the examiner described the problem as asymptomatic and resolved.  In the December 2012 report, the examiner detailed a May 2011 colonoscopy examination which found no "external or internal fistula tract."  That report indicated, "[e]ither his fistula has healed or he has some leaking that does not represent a fistula."  The December 2012 examiner also noted normal September 2012 blood tests which found no evidence of anemia.  Nevertheless, the December 2012 examiner noted, "occasional slight leakage that he does not have to wear a pad for" and noted "slight" impairment of sphincter control with occasional swelling.  The December 2015 examiner noted the Veteran's medical history, to include his reports of drainage "over the years", but found on examination no evidence of "active fistula, hemorrhoids, fissure, or rectal sphincter abnormalities at this time."  The examiner noted that the "currently available medical records at VAMC Memphis, TN are silent for any current active issues or treatment regarding such former condition."  

However, certain other evidence indicates more than slight leakage.  A June 2008 private treatment record notes complaints of clear fluid coming out of the Veteran's rectum.  In an August 2009 statement, the Veteran reported that he had continuing leakage and accidents.  In November 2009, the Veteran stated, "still having fluid running from anal."  A January 2010 VA treatment record indicates a resumption of anal leakage, while a January 2011 VA treatment record notes, "[a]nal fistula - painful draining clear liquid GI consult begin warm tub soaks and use baby wipes to clean."  An April 2011 anus and rectum examination under anesthesia (noted in VA treatment records) reported the Veteran's complaints of drainage on his underwear for "about 4-5 years."  The Veteran described an abscess that had resolved but that he continued to experience "intermittent spotting on his underwear."  The examiner noted a "small pore" on the right side of the "anoderm[.]"  During the July 2011 Board hearing, the Veteran stated that VA had scheduled him for an operation on the fistula earlier that year but, due to reduced swelling in the area, the surgery was cancelled.  The Veteran indicated during his testimony that he continually experienced seepage, leaking, and a bad odor, "three to four times a week."  The Veteran indicated that the leaking affected his job as a law enforcement officer to the extent that the odor was noticeable.  The Veteran indicated that he did not use absorbent material such as a pad.  In a March 2013 statement, the Veteran again reiterated that he experienced leakage from his disorder.  Lastly, an October 2016 colonoscopy report does not indicate fistula, but did note hemorrhoids in the rectum, and "[p]atchy moderately erythematous mucosa ... in an area of diverticulosis in the sigmoid colon."  

The Veteran's description of his symptoms is of probative value because he is competent to report symptoms that can be observed or sensed, such as leakage into his underwear.  See Jandreau, supra.  The Board also finds the Veteran credible.  He has been consistent in reporting his symptoms, and at no point during the nearly 10-year appeal period, has he appeared to exaggerate his symptoms.  See Smith, supra.
 
In sum, VA examiners found the Veteran without symptoms in March 2009, December 2012, and December 2015.  Nevertheless, throughout the appeal period, the Veteran has described continuous anal leakage, which is corroborated by medical evidence indicating a "small pore" on the anoderm" and irregular mucosa in the lower colon beside the rectum and anus.  See Mittleider, supra.  

As stated earlier, the evidence of record demonstrates that the Veteran has leakage, and that he does not use pads.  However, on the issue of whether the leakage is slight or moderate - i.e., on the issue of whether a 0 or 10 percent rating is warranted - the evidence is in equipoise.  As such, the evidence does not preponderate against the claim for a compensable rating of 10 percent under DC 7332.  See 38 C.F.R. § 4.114.  Accordingly, a 10 percent rating has been warranted since August 31, 2008.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The preponderance of the evidence is, however, against a rating in excess of 10 percent.  To warrant the next-highest rating of 30 percent, the evidence must indicate use of absorbent material such as a pad.  As the Veteran himself indicated, he does not use a pad for his symptoms.  

	GERD

The AOJ rated the Veteran's GERD under DC 7399-7346 of 38 C.F.R. § 4.114.  The use of "99" denotes an unlisted disability (unlisted disabilities rated by analogy are coded first by the numbers of the most closely related body part and then "99").  38 C.F.R. §§ 4.20, 4.27.  As GERD is not specifically listed under the Code, the Veteran has been evaluated under DC 7346, which addresses symptoms related to similar disability caused by hiatal hernia.  Under this provision, a 10 percent rating is warranted where there are two or more of the symptoms noted for a 30 percent evaluation with less severity.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

The evidence in this matter indicates that GERD has caused pyrosis (heartburn) and regurgitation.  The evidence also indicates that the symptoms have been controlled by medication for much of the appeal period.  

In a March 2009 VA examination report, the Veteran indicated a history of indigestion, regurgitation, and reflux but not of dysphagia, hematemesis or melena.  In December 2009, the Veteran stated that he used over-the-counter (OTC) medications for his symptoms.  A January 2010 VA treatment record indicates mild GERD symptoms while an April 2010 record notes that the Veteran used OTC medication daily for his symptoms, that he gets stomach and chest pain and burning in the chest and throat area, and that "this is pretty much happening every day especially at night."  In a January 2011 VA treatment record, it is noted that, because of GERD symptoms, the Veteran should "start omeprazole."  During his July 2011 Board hearing, the Veteran stated that, "[m]ost of the time ... when I eat, my food wants to come back up especially at nighttime when I lay down."  The Veteran indicated that he used medication prescribed by VA, but that the symptoms usually occur at night anyway.  The Veteran indicated that the disorder causes a burning acidy sensation in his mouth and throat from regurgitation.  

Later medical evidence indicates an improvement in his condition.  The December 2012 VA examiner reported that the Veteran "now takes his omeprazole and does well.  He reports that he cannot forget to take it because if he does his stomach will remind him."  The examiner indicated that the Veteran had no symptoms associated with the GERD (e.g., heartburn or regurgitation).  The examiner also stated that September 2012 blood testing indicated normal results.  In a March 2013 statement, the Veteran acknowledged the effectiveness of the omeprazole, and stated that if he did not use the medication he would again experience "symptoms or flare ups."  VA treatment records dated until as recent as April 2017 do not note any complaints of heartburn, or of regurgitation, or of any other GERD symptoms.  

This evidence indicates that the Veteran experienced symptomatology that would warrant a 10 percent rating throughout the appeal period.  The lay evidence, corroborated by certain medical evidence, indicates that the Veteran consistently had experienced heartburn and regurgitation, particularly at night, from the GERD.  See Jandreau and Smith, both supra.  This evidence also indicates that omeprazole lessened the symptoms.  Nevertheless, the improvement in his condition should not affect the decision regarding whether a compensable rating is warranted here.  Entitlement to a higher rating may not be denied "on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria."  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  As DC 7346 does not contemplate the effects of medication in alleviating symptoms, VA is precluded from considering the relief afforded by the Veteran's medication in evaluating the severity of the disability.  Pursuant to Jones, the severity of the GERD symptoms must be determined, absent the ameliorative effect of the medication.  As detailed earlier, prior to relief from omeprazole, the Veteran consistently complained of heartburn and regurgitation.  Based on these symptoms, a 10 percent rating has been warranted during the appeal period.  

The next-highest rating of 30 percent has not been warranted, however.  The evidence - dated prior to omeprazole usage and afterward - has not indicated persistently recurrent epigastric distress accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  See 38 C.F.R. § 4.114, DC 7346.  The preponderance of the evidence is therefore against the assignment of a rating in excess of 10 percent during the appeal period.  See Alemany and Gilbert, both supra.     

  
ORDER

Entitlement to service connection for hypertension is granted.

From August 31, 2008, entitlement to a 10 percent initial rating for anal fistula is granted, subject to laws and regulations governing the payment of monetary awards.  

From August 31, 2008, entitlement to a 10 percent initial rating for GERD is granted, subject to laws and regulations governing the payment of monetary awards.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


